Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 28, 2017

                                    No. 04-17-00280-CR

                                    Miguel MARTINEZ,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR4203
                        Honorable W.C. Kirkendall, Judge Presiding


                                       ORDER

       The State’s Motion for Extension of Time to File Brief is GRANTED. The state’s brief is
due on August 25, 2017.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2017.



                                                   ___________________________________
                                                   Luz Estrada
                                                   Chief Deputy Clerk